BLD-165                                                           NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                          No. 10-1667
                                          ___________

                            IN RE: ARTHUR MORRISON,
                                     Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civil No. 08-cv-05408)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     April 8, 2010

       Before: McKEE, Chief Judge, RENDELL and CHAGARES, Circuit Judges

                                    (Filed: June 7, 2010)
                                         _________

                                OPINION OF THE COURT
                                      _________

PER CURIAM

       Petitioner Arthur Morrison, a federal prisoner proceeding pro se, seeks a writ of

mandamus compelling the District Court to rule on two of his motions. For the reasons

that follow, we will deny the petition.

       Morrison was convicted of various crimes in the United States District Court for

the Southern District of New York. He was sentenced to 300 months’ imprisonment and

is currently incarcerated at FCI-Terminal Island in California.
       In November 2008, Morrison filed in the United States District Court for the

District of New Jersey a petition for a writ of habeas corpus under 28 U.S.C. § 2241. He

also filed a motion seeking release on bail pending resolution of the petition. The District

Court dismissed his petition for lack of jurisdiction. In June 2009, the District Court

reopened Morrison’s case to address the numerous motions he filed after his petition was

dismissed. The District Court then denied Morrison’s pending “motion to correct or

modify the record.” In November 2009, Morrison filed a motion to reconsider, which the

District Court denied in March 2010. Morrison recently appealed that decision. See

Morrison v. United States, C.A. No. 10-1891.

       On the same day that the District Court denied his motion for reconsideration,

Morrison filed the instant mandamus petition. Mandamus is an “extraordinary remedy”

that we have discretion to award only when a petitioner demonstrates, among other

things, a “clear and indisputable” right to relief. In re: Pressman-Gutman Co., 459 F.3d

383, 398-99 (3d Cir. 2006). Moreover, mandamus is not a substitute for appeal. See In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 379 (3d Cir. 2005). Morrison requests that

this Court compel the District Court to: (1) dispose of his November 2009 motion to

reconsider, and (2) exercise jurisdiction over his application for release on bail.

       As to both requests, Morrison’s petition is moot. It appears that the District Court

order denying Morrison’s motion to reconsider crossed in the mail with the mandamus

petition, as they were both filed on the same day. As to Morrison’s request for release on



                                              2
bail, we understand that motion to have been disposed of when the District Court

dismissed the habeas petition in 2008. To the extent that he seeks bail pending his appeal

at C.A. No. 10-1891, he should file an appropriate motion in that case. As such, Morrison

has not demonstrated a clear and indisputable right to relief, so we will deny the petition

for mandamus. See In re: Pressman-Gutman Co., 459 F.3d at 398-99.




                                             3